

115 S3419 IS: Keeping Our Commitment to Ending Veteran Homelessness Act of 2018
U.S. Senate
2018-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3419IN THE SENATE OF THE UNITED STATESSeptember 6, 2018Ms. Hirono (for herself and Mr. Boozman) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to extend authorities relating to homeless veterans, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Keeping Our Commitment to Ending Veteran Homelessness Act of 2018. 2.Extension of authorities relating to homeless veterans (a)Extension of authority for homeless veterans reintegration programsSection 2021(e)(1)(F) of title 38, United States Code, is amended by striking 2018 and inserting 2020.
			(b)Extension of authority for homeless women veterans and homeless veterans with children
 reintegration programSection 2021A(f)(1) of such title is amended by striking 2018 and inserting 2020. (c)Extension of authority To provide referral and counseling services for certain veterans at risk of homelessnessSection 2023(d) of such title is amended by striking September 30, 2018 and inserting September 30, 2020.
			(d)Extension of authority for treatment and rehabilitation services for seriously mentally ill and
			 homeless veterans
 (1)General treatmentSection 2031(b) of such title is amended by striking September 30, 2019 and inserting September 30, 2020. (2)Additional services at certain locationsSection 2033(d) of such title is amended by striking September 30, 2019 and inserting September 30, 2020.
				(e)Extension of authority To provide financial assistance for supportive services for very low-Income
 veteran families in permanent housingSection 2044(e)(1)— (1)in subparagraph (E), by striking 2017 and inserting 2020; and
 (2)by striking subparagraph (F). (f)Extension of authority for grant program for homeless veterans with special needsSection 2061(d)(1) of such title is amended by striking 2019 and inserting 2020.
 (g)Extension of authority for the Advisory Committee on Homeless VeteransSection 2066(d) of such title is amended by striking December 31, 2018 and inserting December 31, 2020.